IN THE COURT OF APPEALS OF IOWA

                                    No. 21-0212
                             Filed September 22, 2021


ANTHONY PETERSON,
    Petitioner-Appellee,

vs.

BETHANY JO THURSTON,
     Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Greene County, Adria Kester, Judge.



       Bethany Thurston appeals from a decree establishing paternity, custody,

and related matters. AFFIRMED.



       Scott L. Bandstra, Des Moines, for appellant.

       Vicki R. Copeland of Wilcox, Gerken, Schwarzkopf, Copeland & Williams,

P.C., Jefferson, for appellant.




       Considered by Vaitheswaran, P.J., Greer, J., and Scott, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                          2


VAITHESWARAN, Presiding Judge.

       Bethany Thurston and Anthony Peterson are the parents of a child born in

2019. Anthony filed a petition to establish paternity, custody, and related matters

and to overcome the paternity of Bethany’s husband.                See Iowa Code

§ 600B.41A(1) (2020) (“Paternity which is legally established may be

overcome . . . if subsequent blood or genetic testing indicates that the previously

established father of a child is not the biological father of the child. . . . [T]his

section applies to the overcoming of paternity which has been established . . . by

operation of law when the established father and the mother of the child are or

were married to each other . . . .”). After paternity in Bethany’s husband was

disestablished, the district court held an evidentiary hearing and granted Anthony

sole legal custody and physical care of the child, subject to extraordinary visitation

with Bethany. On appeal, Bethany contends the district court should have (1)

granted joint legal custody and (2) awarded her physical care of the child.

       Iowa Code section 600B.40 provides the district court with “authority to

determine matters of custody and visitation as it would under Iowa Code section

598.41,” section 600B.40’s counterpart for divorcing or separating parents. See

Montgomery v. Wells, 708 N.W.2d 704, 707 (Iowa Ct. App. 2005). Courts consider

the nonexclusive factors set forth in section 598.41(3).           See Iowa Code

§ 600B.40(2).   The relevant factors include whether each parent would be a

suitable custodian for the child, whether the psychological and emotional needs

and development of the child will suffer due to lack of active contact with and

attention from both parents, whether the parents can communicate with each other

about the child’s needs, whether both parents have actively cared for the child
                                           3


before and since the separation, whether each parent can support the other

parent’s relationship with the child, whether one or both parents agree or oppose

joint custody, and the geographic proximity of the parents. See id. § 598.41(3)(a),

(b), (c), (d), (e), (g), (h). “The court shall also consider the denial by one parent of

the child’s opportunity for maximum continuing contact with the other parent,

without just cause, a significant factor in determining the proper custody

arrangement.”    Id. § 598.41(1)(c). “If the district court does not grant joint legal

custody, the court must cite clear and convincing evidence, according to the

enumerated factors listed above, that joint legal custody is unreasonable and not

in the child[]’s best interests ‘to the extent that the legal custodial relationship

between the child and a parent should be severed.’” In re Marriage of Gensley,

777 N.W.2d 705, 714 (Iowa Ct. App. 2009) (quoting Iowa Code § 598.41(2)(b)).

       The district court cited these factors. The court stated:

               Both parents love the child and both might be a suitable
       custodian for the child if Bethany would make some changes in the
       way she deals with Anthony. The psychological and emotional
       needs of [the child], as well as his development, will suffer if there is
       a lack of active contact with and attention from both of his parents.
       Bethany and Anthony are not able to communicate with each other
       regarding [the child] and his needs. Both parents have testified to
       the breakdown of communication and the seriousness and
       protracted nature of their inability to work together. This issue of
       communication is more than the somewhat normal acrimony that
       happens in a custody case. Bethany testified, “I feel that if we had
       joint legal custody, you guys would be tired of hearing from us.”
       Meaning that if they were forced to make decisions together, they
       would constantly be in court. The level of hostility Bethany holds for
       Anthony is significantly higher than the level of hostility that Anthony
       holds for Bethany.        Anthony is willing to support Bethany’s
       relationship with [the child]. Bethany has been unwilling to support
       Anthony’s relationship with [the child]. The court is hopeful that
       Bethany will adapt once the court’s decision is made. The court finds
       there is no history of domestic abuse between the parties. There is
       clear and convincing evidence that joint custody is unreasonable and
                                        4


      not in the best interest of [the child] and the legal custodial
      relationship between [the child] and Bethany should be severed.

On our de novo review, we agree with the court’s findings.

      We are particularly swayed by Bethany’s active efforts to curtail Anthony’s

contacts with the child. Bethany moved to Texas while the paternity action was

pending. She gave Anthony “[z]ero advance notice” of her move. When Anthony

was asked why he believed she made the move, he responded, “[t]o keep [the

child] from me.” Bethany did not contradict his response. When asked why she

failed to afford Anthony prior notice of the move, she disingenuously responded

that he “never” got back to her about visitation and financial assistance. In fact,

the district court was forced to postpone resolution of those issues until the

paternal rights of Bethany’s husband were disestablished. Cf. Ruden v. Peach,

904 N.W.2d 410, 412, 415 (Iowa Ct. App. 2017) (finding mother’s move to adjacent

state after seeking permission to relocate “was motivated less by a desire to

remove [the father] from the child’s life than by a desire to use her engineering

degree to provide for her family when she was unable to find employment near

Dubuque”).

      Bethany’s additional assertion that she did not believe she would be

“breaking any laws” by leaving the State underscored her indifference to Anthony’s

relationship with the child, as did her responses to requests for admissions. She

denied it was in her child’s best interests to have Anthony’s paternity established

and she denied contact between Anthony and the child needed to start as soon as

possible. She conditioned visitation on the grant of a “[c]ourt order” despite her
                                             5


knowledge that Anthony was the father of the child. As a result, Anthony saw the

child no more than “[p]robably a dozen” times in one year and two months.

       Faced with this evidence and the district court’s fact findings, Bethany has

softened her approach on appeal, requesting joint rather than sole legal custody.

We set aside the question of whether she may change her theory on appeal. See

Clark v. Est. of Rice ex rel. Rice, 653 N.W.2d 166, 172 (Iowa 2002) (stating

appellant could not “change this theory” on appeal). In light of her concerted efforts

to alienate Anthony from the child, as well as the other factors cited by the district

court, we affirm the district court’s grant of sole legal custody to Anthony.

       As noted, Bethany also seeks reversal of the physical-care determination.

“Physical care” is “the right and responsibility to maintain a home for the minor

child and provide for routine care of the child.” Iowa Code § 598.1(7).

       In granting Anthony physical care of the child, the district court made the

following pertinent findings:

               There is no question that Bethany has arranged for more of
       the day-to-day affairs related to [the child]. . . . [I]t is equally important
       to consider that Anthony wanted to be involved and Bethany blocked
       his involvement. . . . [W]hile she said the right things during trial, she
       had minimal concern about taking [the child] to the State of Texas,
       knowing that the move would make it extremely difficult for Anthony
       to be involved in their son’s life. . . .
               Another significant factor in Anthony’s favor is his willingness
       to adapt and accommodate for the needs of [the child] in an
       appropriate manner. He is simply better situated for raising a child
       and supporting and fostering a relationship with the other parent. . . .
               Both Anthony and Bethany appear to be concerned regarding
       the welfare of their child and both have appropriate homes for the
       care of a child. However, Bethany is not supportive of Anthony and
       ensuring a relationship exists between Anthony and [the child]. This
       is very concerning. Anthony’s actions have demonstrated a greater
       willingness to foster a relationship between [the child] and Bethany
       than Bethany. Anthony has been appropriate in his concerns and
       his protective capacity regarding [the child]. He has demonstrated
                                       6


      open and honest communication with Bethany regarding [the child].
      Bethany has not demonstrated she is always able to be open and
      honest with others regarding [the child] and has engaged in behavior
      that does not foster a relationship between Anthony and [the child].

On our de novo review, we agree with the findings. We affirm the district court’s

grant of physical care to Anthony.

      AFFIRMED.